Order entered January 6, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00414-CV

                      MARY HELEN WILLIAMS-WHITE, Appellant

                                               V.

         HENRY M. WHITE, BY AND THROUGH ELAINE FLEMING,
    GUARDIAN OF THE PERSON AND ESTATE OF HENRY M. WHITE, Appellee

                       On Appeal from the 59th Judicial District Court
                                  Grayson County, Texas
                            Trial Court Cause No. FA-12-0829

                                           ORDER
       We DENY appellee’s December 27, 2013 motion to dismiss the appeal.

       In a letter dated June 18, 2013, the Court informed appellant that it had received notice

from the court reporter that the reporter’s record had not been filed because appellant had not

paid or made arrangements to pay for the record. We instructed appellant to file, within ten days,

either written verification that appellant has paid or made arrangements to pay for the reporter’s

record or written documentation that appellant has been found to be entitled to proceed without

advance payment of costs. We cautioned appellant that if the Court did not received the required

documentation within the time specified the Court may order the appeal submitted without a

reporter’s record. As of today’s date, appellant has not provided the requested documentation.
Accordingly, we ORDER the appeal submitted without the reporter’s record. See TEX. R. APP.

P. 37.3(c)(2).

       Appellant shall file her brief ON OR BEFORE FEBRUARY 5, 2014. If appellant does

not file her brief on or before FEBRUARY 5, 2014, the appeal will be dismissed without further

notice. See TEX. R. APP. P. 38.8(a)(1).

                                                  /s/    ELIZABETH LANG-MIERS
                                                         JUSTICE